Title: To John Adams from Louisa Catherine Johnson Adams, 8 March 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John





8–12 March 1820



8th: March—Was very unwell all the morning and the weather was extremely disagreeable—In the evening went to the Drawing Room which was very full—The wedding much talked of in consequence of which the Russian Minister asked me when they might pay their respects and offer their congratulations I told him I understood they were to receive their friends without form or ceremony I believed in the course of the next week but if he wished it I would enquire he said he would be much obliged to me and Madame de Neuville assented Before I left the Drawing Room I told Mrs: Hay what Mr: Politica had requested and she immediately with some warmth said they should not go at all—They had thought proper to make a distinction between her & her Sister and that if they did come those visits should not be returned I told her I had nothing to do with it I merely delivered a Message and left her Heard nothing new—The Young Lady did not appear—
9 The day was uncommonly rainy and stormy & I remained at home all day—Saw no one and heard nothing—Mr: A—  read me a piece in a Boston paper on the Missouri question which I was much struck with—It is admirably written and there is a happy mixture of gravity and satire the most keen which would lead me to suspect that Webster was the Author—If that Man had been in Congress as our Representative what a different figure our State would have made—alas! Alas! how is it fallen—Mr. Otis spoke beautifully I am told but what effect did it produce—it only set forth the blemishes in his political course in a more conspicuous view and changed the sentiment of compassion introduced. We hear no more about it now excepting occasional expressions of anger against Mr: King for the part he acted which they persist in saying was to seperate the Union that he might be President of one half of it as he could not have the whole—I believe they do him injustice—I have known Mr: King many years and have invariably thought him a man of the highest honour and integrity but he is ardent in his character therefore not always cool in judgment and he sometimes suffers his friends to seize him farther than strict prudence would permit—
10 Went out to dine at Col. Tayloe’s where we found a small company consisting of Mr: & Mrs: Brown Mr & Mrs: Loundes The Russian Minister & Secretaries The English Chargé d’Affairs and the Consul with Mr: & Mrs Pleasanton and the family made up the party—The dinner was rather formal but tolerably pleasant—We heard a great talk of the wedding and as usual many ill natured remarks—A person in a publick Office in this Country is very much in the situation of the Man in the fable who endeavouring to please every body entirely failed—In all things which do not concern the publick I am very much inclined to do as I please and I think the P. should do so too for his own comforts. I have heard nothing concerning the ceremony except that there were 7 bridesmaids and 7 Bridesmen and a very handsome supper at which 42 persons sat down—There are to be two Drawing Rooms on Monday and Tuesday next—Returned home early—I mentioned that the Corps Diplomatique were not to be admitted on the occasion to the Ladies and they were all excessively shocked—poor Mrs: Brown who has an eye to the french Mission seemed to feel her dignity terribly wounded through them and was quite solicitous that they might not be told of it all but alas the thing was done and the eclat could no longer be prevented.
11 Went to see Mrs: Hellen who is very dangerously sick I found her very low and feeble with a violent cough and two blisters on made some call as I went returned house and on my way called on Mrs: Smith to inform her of the situation of our Sister Mrs Calhoun is in great in consequence of the illness of her Infant who is not expected to recover—Col Aspinwall promised to call and take a small parcel of shoes for Susan—which have been waiting for an opportunity some time—Mr. Sanford, of the Senate called on me and chatted about half an hour—It has often struck me that he would have been a much more proper person for the Spanish than that poor flighty Forsythe the who is in great distress disgrace here—I must confess I think those that sent him ought to hear the blame and it was evident he had no one qualification suitable for such a Mission—unless it was to enlarge the breach which had been twenty years nearly closing—Mr Crawford his patron is the responsible person and I cannot bear to hear Mr: A charged with it who was averse to him, but who could have no influence even tho’ it came within his own Department—The only Minister whose appointment he has had anything to do with is Everett—The fact speaks for itself Came home to dinner and passed the evening at home alone—
12 Being very unwell and the weather very bad Mary and myself could not go to church—We read prayers and afterwards received visits—Mr: Warren brought me your Letter I had been uneasy about your indisposition but am very happy to learn that you are recovering—I shall certainly pay him every attention in my power but in Washington is likely to be very gay in consequence of this Wedding he will have little time to spare to us—Mr: & Mrs Smith passed the evening with us and among the numerous visitors I heard the rumours of the day—one of which is that Mr: A– is to be Vice President if Mr Thompkins should be elected Governor of the State of New York—I have long thought that it would be a pleasant circumstance to some people to put him out of the situation he now fills as his talents are feared and his disinclination to every kind of intrigue dreaded and looked upon as a tacit and continual censure of those whose ambition sends them to adopt and persevere in such practices—. By curtailing his usefulness to the publick they propose to prevent his obtaining popularity and thus make it impossible for him to look higher. As I only hear these things from the publick I think myself authorized to write my feelings upon very freely upon the subject—I have no personal interest in I can safely declare before heaven as I have seen too much of publick not to value it for what it is worth—I think however I know my husbands character and the conviction that his habits and tastes are formed beyond the possibility of change and I fear that he could not live long out of an active sphere of publick life and that it is absolutely essential to his existence—I have since the first year of Marriage entered upon my great honours with time and I do not recollect ever having lost them with regret—Submission to circumstances have been my doctrine and as I have heard nothing to do with the disposal of affairs and never but once been consulted I am perfectly indifferent about it—I have never seen that situation in which the pleasures and the pains the advantages and the disadvantage were not pretty equally balanced—The severest trials are gone by now and fate may do its worst—if Mr. A— could bring his mind to it, I believe the best thing he could do would be to resign his place altogether but I never should dare to give him such advice or take upon myself the responsibility of its consequences—He certainly understands and knows best what is right and I have often found and I know not from whence it rises that my sentiments are too lofty for my Station These are subjects which I never or very rarely venture with him as he can have no better guide than his own judgment—The Collector of the Port of Alexandria died suddenly and before he was buried it is said that the P. had one hundred applications!






